Citation Nr: 1044319	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  06-32 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total rating for compensation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to February 
1970.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which, in pertinent part, denied entitlement to an 
increased rating in excess of 30 percent for PTSD.

In November 2009 the Board remanded the Veteran's claim for 
additional development.  The case has been returned for further 
appellate action.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood without total 
occupational and social impairment.



CONCLUSION OF LAW

The criteria for an increased rating of 70 percent, but no more, 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321(b) (1), 4.1, 4.2, 4.7, 4.10, 4.21, 
4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 120-21 (2004), see  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

In a letter issued in November 2005, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for an increased 
rating.  The letter also satisfied the second and third elements 
of the duty to notify by informing the Veteran that VA would try 
to obtain medical records, employment records, or records held by 
other Federal agencies, but that he was nevertheless responsible 
for providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  He was informed that VA provided ratings 
based on the rating schedule and was given examples of the 
evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  

The Veteran has substantiated his status as a veteran.  He was 
notified of all elements of the Dingess notice, including the 
disability-rating and effective-date elements of the claims, by a 
May 2006 letter.  

The Court had also held that at a minimum, adequate VCAA notice 
in an increased rating claim required that VA notify the claimant 
that, to substantiate such a claim: 1) the claimant must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life; 2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at least 
general notice of that requirement to the claimant; 3) the 
claimant must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant diagnostic codes; and 4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit has overturned the requirement that VA 
provide notice that the claim could be substantiated by evidence 
of a disability's impact on daily life and that VA provide notice 
with regard to potential diagnostic code criteria (element 2).  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
generic first, third, and fourth elements of the veteran's 
court's decision were not disturbed by the Federal Circuit's 
decision.  Nevertheless, the Veteran was provided Vazquez notice 
in a July 2008 letter.  

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While 
complete VCAA notice, including Dingess notice, was provided 
after the initial adjudication of the claims, this timing 
deficiency was cured by the issuance of VCAA notice followed by 
readjudication of an October 2006 supplemental statement of the 
case (SSOC).  Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 
2007).  Therefore, any timing deficiency has been remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various federal 
agencies, and private medical records.  Additionally, the Veteran 
was provided proper VA PTSD examinations in November 2005, July 
2006, September 2007 and February 2010.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Legal Criteria--PTSD Ratings

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2010).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable.  
Schafrath v. Derwinski,  
1 Vet. App. 589 (1991).  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2010).  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Staged ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant focus for adjudicating 
an increased rating claim is on the evidence concerning the state 
of the disability from the time period one year before the claim 
was filed until VA makes a final decision on the claim.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  
38 C.F.R. §§ 4.125, 4.130 (2010).

A rating of 30 percent is warranted for PTSD if there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, or mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  Id.

The criteria for a 70 percent rating for PTSD are met if there 
are deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. Principi, 15 
Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. 4.130, 
Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that 
the Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. 
(DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) OR 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id. 

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed 
mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.  Id. 

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the evaluation, but are 
not meant to be exhaustive, and the Board need not find all or 
even some of the symptoms to award a specific evaluation.  
Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  

On the other hand, if the evidence shows that the veteran suffers 
symptoms or effects that cause occupational or social impairment 
equivalent to what would be caused by the symptoms listed in the 
diagnostic code, the appropriate equivalent rating will be 
assigned.  Mauerhan v. Principi, 16 Vet. App. at 443.  The Court 
of Appeals for the Federal Circuit has embraced the Mauerhan 
Court's interpretation of the criteria for rating psychiatric 
disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. 
Cir. 2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

Analysis

In an April 1995 rating decision, the Veteran was granted service 
connection for PTSD with an initial 10 percent rating, effective 
December 20, 1994.  A June 2002 rating decision granted an 
increased rating of 30 percent for PTSD, effective November 30, 
1998.  Notice of this decision was provided that same month.  An 
increased rating for PTSD was denied in a March 2005 rating 
decision.  

The Veteran submitted a claim for an increased rating for PTSD in 
October 2005 based on a worsening of symptomatology.  The 
relevant focus for adjudicating the Veteran's claim is the period 
one year prior to the claim for increase or beginning with any 
final decisions.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 
38 C.F.R. § 3.156(b) (2010) (providing that new and material 
evidence received during the one year appeal period after a 
decision will cause that decision to be readjudicated).

One constant theme throughout the Veteran's treatment for PTSD 
has been significant social impairment.  He has consistently 
reported marital difficulty and strained relationships with his 
children due to his PTSD symptoms as well as having few friends.  

During the November 2005 VA examination, the Veteran reported 
some social withdrawal and emotional distancing from his wife.  
The examiner also noted that he had few friends.  During the July 
2006 VA examination, the Veteran stated that his chronic 
irritability led to frequent arguments and verbal confrontations.  

He was depressed much of the time, entertained passive suicidal 
ideation and lacked motivation to complete most chores.  He 
stated that he experienced anxiety and near-panic when he was 
forced to be in groups for extended periods of time.  His wife 
reported during the examination that the Veteran left social 
functions as quickly as he could, did not engage while there and 
lacked interest in basic activities.  

During the February 2010 VA examination, he continued to reported 
arguing frequently with his wife and son and stated that he had 
trouble staying long at social functions.  

In terms of occupational impairment, the Veteran and his wife 
reported in lay statements as well as during VA examinations and 
treatment that before he retired in 2002, he had increasing 
trouble at work and that he had been receiving lower performance 
reviews.  He has consistently reported that he accepted a 
retirement package because he did not think that he would be able 
to get along with new employees and managers and thought that he 
would ultimately be fired as a result of his PTSD symptoms.  He 
also reported that he believed that his ability to work alone in 
his former job was the reason he was able to maintain employment 
for so long.  

During the July 2006 VA examination, the Veteran reported the 
conflicts he had at while working.  He stated that he would have 
liked to have worked longer but he had begun getting poor 
performance reviews.  He stated that his depression, lack of 
motivation and irritability would make working again highly 
problematic.  The examiner concurred that employment at that time 
would be problematic given his lack of motivation, inability to 
control his temper and impaired concentration.  

During the February 2010 VA examination, the Veteran reported 
that he believed that his irritability and low self-esteem would 
make it very difficult for him to work in any job that required 
more than minimal interaction with other people.  The VA examiner 
stated that the Veteran continued to display marked irritability, 
discomfort around other people and depression that would likely 
interfere with, but not make impossible, gaining or maintaining 
employment.  

The Veteran has also consistently reported and VA physicians have 
noted depressed mood, chronic irritability, and occasional 
anxiety.  Moreover, he reported suicidal ideation at times 
throughout the record.  

VA treatment and examination reports contain varying assessments 
of the severity of the Veteran's PTSD disability.  GAF scores 
have ranged from 42 to 65, often within a matter of weeks or 
months.  However, the majority of the GAF scores have been within 
the range of 50 to 55, which is indicative of moderate to serious 
symptomatology, such as being unable to obtain or maintain a job, 
not having friends and neglecting family relationships.  

While scores from 59 to 60 have been reported most recently, the 
Veteran continues to have a restricted affect, depressed mood, 
significant difficulty in family relationships and symptoms that 
would likely interfere with employment (and presumably with 
school).  Notwithstanding the GAF scores, he continues to exhibit 
deficiencies in most of the areas contained in the criteria for a 
70 percent rating.  The existence of social and occupational 
impairment as well as disruption in mood has been fairly 
consistent.   

Accordingly, resolving all doubt in the Veteran's favor, service 
connected PTSD more closely approximates a 70 percent disability 
rating for the entire period here on appeal.   38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

As discussed above, a 100 percent rating contemplates total 
occupational and social impairment.  Although he has significant 
impairment in most areas of social and occupational functioning, 
the Veteran is not totally impaired.  While he struggles with 
social isolation, the Veteran has maintained a relationship with 
his wife of over 40 years, despite significant obstacles.  During 
the February 2010 VA examination he described his marriage as 
conflicted but stable.  He has maintained relationships with his 
three children.  The Veteran also reported participating in a 
veteran's motorcycle riding club over the years, keeping busy 
with tasks around the house and taking small vacations with his 
wife.  

Furthermore, while he has reported having difficulty with 
coworkers while employed due to his PTSD symptoms, he also 
reported that he did not stop working solely due to his PTSD 
symptoms.  Although he has stated that he thinks he would have 
difficulty working in a job where he had to interact regularly 
with people, the July 2006 VA examiner stated only that 
employment would be problematic and the February 2010 VA examiner 
stated that while his PTSD symptoms would interfere with 
employment, he was nevertheless employable.  

The Veteran explained that he has been able to perform all daily 
life functions, including attending to personal hygiene, and did 
not identify any other impairment in this area.  There was also 
no indication that his thought processes, memory, insight and 
judgment were seriously impaired.  Therefore, a 100 percent 
disability rating for PTSD is not warranted.  

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2010).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service- connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

When the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step--a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's PTSD has manifested by 
social and occupational impairment with symptoms such as sleep 
disturbance, hypervigilance and irritability.  These 
manifestations are contemplated in the rating criteria.  The 
rating criteria are therefore adequate to evaluate the Veteran's 
disability and referral for consideration of extraschedular 
rating is, therefore, not warranted.



ORDER

An increased rating of 70 percent for PTSD is granted.  



REMAND

In November 2009, the Board remanded the Veteran's claim, in 
part, to obtain an opinion as to whether his service connected 
PTSD, left knee disability, and cystic acne disabilities together 
had on his ability to obtain and maintain gainful employment.  
The Veteran was provided with separate VA PTSD, skin and 
orthopedic examinations in February 2010 to determine the impact 
each service connected disability had on employability.  An 
opinion regarding the combined impact of the service connected 
disabilities was not obtained.  

The Court has held that entitlement to a total rating for 
compensation based on individual unemployability (TDIU) is an 
element of all appeals of an increased rating.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's 
service connected disabilities are rated less than total, but 
they prevent him from obtaining or maintaining all gainful 
employment for which his education and occupational experience 
would otherwise qualify him.  38 C.F.R. § 4.16 (2010).

The Court has held that in the case of a claim for total rating 
based on individual unemployability, the duty to assist requires 
that VA obtaining an examination which includes an opinion on 
what effect the Veteran's service connected disabilities have on 
his ability to work.  38 U.S.C.A. § 5107(a); Friscia v. Brown, 7 
Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a) (1998).  

Regulations require that VA consider the combined effects of the 
service connected disabilities have on employment.  38 C.F.R. 
§ 4.16.  Hence, the Board is required to obtain an opinion that 
considers the combined effects of the service connected 
disabilities on employability.

As the record does not include a VA opinion by a qualified 
medical professional that sufficiently assesses what impact the 
Veteran's service connected disabilities in combination have on 
his ability to obtain and maintain employment, a remand is 
necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the combined impact the 
Veteran's service connected disabilities on 
his ability to obtain and maintain gainful 
employment.  The examiner should review the 
claims folder and note such review in the 
examination report.  The examiner should also 
consider the Veteran's level of education and 
employment experience.

The examiner should provide an opinion as to 
whether the service connected PTSD, left knee 
disability and cystic acne would together 
prevent the Veteran from obtaining or 
maintaining gainful employment for which his 
education and occupational experience would 
otherwise qualify him.  The examiner should 
provide a rationale for this opinion.

2.  The agency of original jurisdiction 
should review the examination report to 
ensure that it contains the opinion and 
rationale requested in this remand.

3.  If the benefits sought on appeal remain 
denied, the RO or AMC should issue a 
supplemental statement of the case before the 
claims file is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


